                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE NIMER MARTHA,                                 Case No. 4:19-cv-01535-KAW
                                   8                     Plaintiff,                           REPORT AND RECOMMENDATION
                                                                                              TO DISMISS CASE WITHOUT
                                   9              v.                                          PREJUDICE; ORDER REASSIGNING
                                                                                              CASE TO A DISTRICT JUDGE
                                  10     GENE CATANIA,
                                                                                              Re: Dkt. Nos. 1, 4
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 22, 2019, Plaintiff George Martha filed this case for slander and invasion of

                                  14   privacy against Defendant Gene Catania. (Compl., Dkt. No. 1.) Plaintiff also filed an application

                                  15   to proceed in forma pauperis. (Dkt. No. 4.) Having considered the application, the Court

                                  16   GRANTS Plaintiff’s application to proceed in forma pauperis. On April 15, 2019, Plaintiff filed a

                                  17   declination to proceed before the undersigned, but, having screened Plaintiff’s complaint pursuant

                                  18   to 28 U.S.C. § 1915, the Court reassigns this case to a district judge with the recommendation that

                                  19   it be dismissed without prejudice for lack of subject matter jurisdiction.

                                  20                                       I.    LEGAL STANDARD
                                  21          The in forma pauperis statute provides that the Court shall dismiss the case if at any time

                                  22   the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or

                                  23   malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

                                  24   against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

                                  25          A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.

                                  26   See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,

                                  27   807 F.2d 817, 819 (9th Cir. 1987) (recognizing the general proposition that a complaint should be

                                  28   dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking).
                                   1                                           II.    DISCUSSION

                                   2           As courts of limited jurisdiction, “federal courts have an independent obligation to ensure

                                   3   that they do not exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,

                                   4   562 U.S. 428, 434 (2011); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004) (noting

                                   5   that district courts are “obligated to consider sua sponte whether [they] have subject matter

                                   6   jurisdiction”). There are two bases for federal subject matter jurisdiction: (1) federal question

                                   7   jurisdiction under 28 U.S.C. § 1331 and (2) diversity jurisdiction under 28 U.S.C. § 1332. A

                                   8   district court has federal question jurisdiction in “all civil actions arising under the Constitution,

                                   9   laws, or treaties of the United States.” Id. at § 1331. A cause of action “arises under federal law

                                  10   only when the plaintiff’s well-pleaded complaint raises issues of federal law.” Hansen v. Blue

                                  11   Cross of Cal., 891 F.2d 1384, 1386 (9th Cir. 1989). A district court has diversity jurisdiction

                                  12   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between citizens
Northern District of California
 United States District Court




                                  13   of different states, or citizens of a State and citizens or subjects of a foreign state.” Id.

                                  14           Here, Plaintiff alleges that Defendant has been telling their neighbors that he is a thief and

                                  15   has been stealing his van parts. (See Compl. at 4, 8.) In addition to the slander cause of action,

                                  16   Plaintiff also alleges invasion of privacy. Id. at 6. Both of these are state law causes of action.

                                  17   Since both parties reside on the same street in Concord, California, there is no diversity. (See Dkt.

                                  18   No. 3.) Accordingly, the district court lacks subject matter jurisdiction over this lawsuit, and the

                                  19   complaint must be dismissed pursuant to § 1915.

                                  20                                         III.    CONCLUSION

                                  21           For the reasons set forth above, the district court lacks subject matter jurisdiction to

                                  22   adjudicate the allegations in Plaintiff’s complaint. Accordingly, the undersigned RECOMMENDS

                                  23   that the case be dismissed without prejudice, so that Plaintiff may refile his lawsuit in Contra

                                  24   Costa County Superior Court.

                                  25           Any party may file objections to this report and recommendation with the district judge

                                  26   within 14 days of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D.

                                  27   Civil L.R. 72-3. The parties are advised that failure to file objections within the specified time

                                  28
                                                                                            2
                                   1   may waive the right to appeal the District Court's order. IBEW Local 595 Trust Funds v. ACS

                                   2   Controls Corp., No. C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).

                                   3          IT IS SO RECOMMENDED.

                                   4   Dated: April 22, 2019
                                                                                          __________________________________
                                   5                                                      KANDIS A. WESTMORE
                                   6                                                      United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
